DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 21, 2022.
Claims 8-14, 17, 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2019 and July 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 13, 15 of U.S. Patent No. 10546814 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instance Application #16/716,929 Claims 
U.S. Patent No. 10546814 B2
Differences
Claims 1-7, 15, 16
1, 2, 3, 7, 13, 15  
The Patent encompassed the claimed subject matter of the instance application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shin et al (U.S. 2015/0129878).

Regarding claim 1. Shin et al discloses a semiconductor memory device with a three-dimensional (3D) structure, comprising:
a cell region (FIG. 1A, item I) arranged over a substrate (FIG. 1B, item 110), including a cell structure (FIG. 1B, items 191-198) wherein the cell structure includes a plurality of cell gate conductive films and a plurality of insulation films alternately stacked over the substrate (FIG. 1B, item 110);
a peripheral circuit region arranged between the substrate and the cell region (Abstract, i.e. peripheral circuit region on a substrate, a polysilicon layer on the peripheral circuit region, a memory cell array region on the polysilicon layer and overlapping the peripheral circuit region, the peripheral circuit region being under the memory cell array region);
an upper wiring structure (FIG. 1B, item 230) arranged over the cell region (FIG. 1A, item I);
 main channel films (FIG. 1B, item 200) and dummy channel films (FIG. 1B, item 232) formed through the cell structure (FIG. 1B, items 191-198), wherein the dummy channel films (FIG. 1B, item 232) are suitable for electrically coupling ([0072], i.e. The peripheral circuit interconnection structure 230 may be disposed in the memory cell array region I, and may penetrate the ground selection line 192, the word lines 194 and 196, the string selection line 198, and the first semiconductor layer 170 to be electrically connected to the peripheral circuit gate structure 120) the upper wiring structure and the peripheral circuit region (FIG. 1B, item II; [0039], i.e. peripheral circuit region II).
15wherein the main channel films (FIG. 1B, item 200) and the dummy channel films (FIG. 1B, item 232) extend above an uppermost film (FIG. 1B, items 200 and 232 extend above item 198) of the plurality of cell gate conductive films (FIG. 1B, item 198 is upper most conductive film) and the plurality of insulation films  (FIG. 1B, item 197 is upper most insulating film film) of the cell structure (FIG. 1B, items 191-198) relative to the substrate (FIG. 1B, item 110).

Regarding claim 2. Shin et al discloses all the limitations of the semiconductor memory device of claim 1 above.
Shin et al further discloses wherein the peripheral circuit region (Abstract, i.e. peripheral circuit region on a substrate) comprises:
peripheral circuit elements (FIG.1B, item 120); and
a lower wiring structure (FIG. 1B item 150) suitable for electrically coupling the peripheral circuit elements (FIG. 1B, item 120) and the vertical contacts (FIG. 1B, lower section of item 232 that go through the openings in the semiconductor layer 170).

Regarding claim 3. Shin et al discloses all the limitations of the semiconductor memory device of claim 2 above.
Shin et al further discloses wherein the upper wiring structure is formed of a conductive material having lower resistance than the lower wiring structure ([0010], i.e. and the upper interconnection layer may include a material having a lower sheet resistance than a material of the lower interconnection layer).

Regarding claim 15. Shin et al discloses all the limitations of the semiconductor memory device of claim 1 above.
Shin et al further discloses wherein the upper wiring structure (FIG. 1B, item 230) further comprises:
bit lines (FIG. 1B, item 216) electrically coupled to the main channel films (FIG. 1B, item 200);
dummy bit lines (FIG. 1B, item 234) electrically coupled to the dummy channel films (FIG. 1B, item 232);
an upper wiring layer (FIG. 1B, item 238) disposed over the bit lines (FIG. 1B, item 214) and the dummy bit lines (FIG. 1B, item 234), and electrically coupled to the dummy bit lines (FIG. 1B, item 234); and
an external connection pad (FIG. 1B, item 236) disposed over the upper wiring layer (FIG. 1B, item 238), and electrically coupled to the upper wiring layer (FIG. 1B, item 238).

Claims 1, 2, 4-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lim et al (U.S. 2016/0163732).
Regarding claim 1. Lim et al discloses a semiconductor memory device with a three-dimensional (3D) structure (FIG. 3A), comprising: 
a cell region (FIG. 1, item CA, FIG. 3A, items 38a/b and 21) arranged over a substrate (FIG. 3A, item 2), including a cell structure (FIG. 3A, items 38a/b and 21), 5wherein the cell structure includes a plurality of cell gate conductive films (FIG. 3A, item 38a/b) and a plurality of insulation films (FIG. 3A, item 21) alternately stacked over the substrate (FIG. 3A, item 2); 
a peripheral circuit region (FIG. 3A, item PTR) arranged between the substrate (FIG. 3A, item 2) and the cell region (FIG. 3A, items 38a/b and 21);  
10an upper wiring structure (FIG. 3A, item 80) arranged over the cell region (FIG. 3A, items 38a/b and 21); 
main channel films (FIG. 3A, item CV) and dummy channel films (FIG. 3A, item 52 above item 14) formed through the cell structure (FIG. 3A, items 38a/b and 21), wherein the dummy channel films are suitable for electrically coupling the upper wiring structure and the peripheral circuit region ([0108], i.e.  contact structure 72 may be disposed to be electrically connected to the peripheral transistor PTR under the semiconductor pattern 14), 
15wherein the main channel films (FIG. 3A, item CV) and the dummy channel films (FIG. 3A, item 52 above item 16) extend above an uppermost film (FIG. 3A, items CV and 72 extend above an uppermost item 38a/b and 21) of the plurality of cell gate conductive films (FIG. 3A, item 38a/b) and the plurality of insulation films (FIG. 3A, item 21) of the cell structure relative to the substrate (FIG. 3A, item 2).  

Regarding claim 202. Lim et al discloses all the limitations of the semiconductor memory device of claim 1 above.
Lim et al further discloses wherein the peripheral circuit region comprises: 
peripheral circuit elements (FIG. 3A, items PD, PG, PS); and 
a lower wiring structure (FIG. 3A, item PW1) suitable for electrically coupling the peripheral circuit elements (FIG. 3A, items PD, PG, PS) and the dummy channel films (FIG. 3A, items 52 above item 16).  

Regarding claim 4. Lim et al discloses all the limitations of the semiconductor memory device of claim 2 above.
Lim et al further discloses further comprising vertical contacts (FIG. 3A, item 52 within item 16) suitable for electrically coupling the dummy channel films (FIG. 3A, item 52 above item 14) and the lower wiring structure (FIG. 3A, item PW1).  

Regarding claim 105. Lim et al discloses all the limitations of the semiconductor memory device of claim 4 above.
Lim et al further discloses further comprising a semiconductor pattern (FIG. 3A, item 14) disposed between the peripheral circuit region (FIG. 3A, item PTR) and the cell region (FIG. 3A, items 38a/b and 21) and having an opening (FIG. 3A, item 16) through which the vertical contacts (FIG. 3A, item 52 within item 16) are passed.  

Regarding claim 156. Lim et al discloses all the limitations of the semiconductor memory device of claim 5 above.
Lim et al further discloses wherein the opening (FIG. 3A, items 16) overlaps the dummy channel films (FIG. 3A, item 52 above item 16).  
Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al (U.S. 2015/0041901).
Regarding claim 1. Son et al discloses a semiconductor memory device with a three-dimensional (3D) structure, comprising:
a cell region (FIG. 7, item ST; Page 6, [0081], i.e. string) arranged over a substrate (FIG. 7, item 301; Page 6, [0078], i.e. semiconductor substrate 301), including a cell structure (FIG. 7, items 325 and 351; Page 6, [0087], i.e. a conductive pattern 351, a fourth interlayer insulating layer 325), wherein the cell structure (FIG. 7, items 325 and 351) includes a plurality of cell gate conductive films (FIG. 7, item 351) and a plurality of insulation films (FIG. 7, items 325) alternately stacked over the substrate (FIG. 7, item 301)
a peripheral circuit region (FIG. 7, items 303, 307; Page 6, [0083-0085], i.e. gate insulating layer 303, first interlayer insulation layer 307) arranged between the substrate (FIG. 7, item 301; Page 6, [0078], i.e. semiconductor substrate 301) and the cell region (FIG. 7, item ST; Page 6, [0081], i.e. string);
an upper wiring structure (FIG. 7, items PG2, P1, DCT, and BL) arranged over the cell region (FIG. 7, item ST; Page 6, [0081], i.e. string);
main channel films (FIG. 6, item 337C and 337B) and dummy channel films (FIG. 7, item 337A) formed through to the cell structure (FIG. 7, items 325 and 351; Page 6, [0087], i.e. a conductive pattern 351, a fourth interlayer insulating layer 325), wherein the dummy channel films (FIG. 7, item 337A) are suitable for electrically coupling (Page 2, [0025], i.e. "connected/coupled" refers to one component not only directly coupling another component but also indirectly coupling another component through an intermediate component) the upper wiring structure (FIG. 7, items PG2, P1, DCT BL; Page 6, [0090], a bit line BL) and the peripheral circuit region (FIG. 7, items 303, 307; Page  6, [0083-0085], i.e. gate insulating layer 303, first interlayer insulation layer 307).
15wherein the main channel films (FIG. 7, item 351) and the dummy channel films (FIG. 3, items 325 below upper most item 351) extend above an uppermost film of the plurality of cell gate conductive films (FIG. 7, item 351) and the plurality of insulation films (FIG. 3, items 325 below upper most item 351) of the cell structure (FIG. 7, items 325 and 351) relative to the substrate.

 Regarding claim 2. Son et al discloses all the limitations of the semiconductor memory device of claim 1 above.
Son et al further discloses wherein the peripheral circuit region (FIG. 7, items 303, 307; Page  6, [0083-0085], i.e. gate insulating layer 303, first interlayer insulation layer 307) comprises:
peripheral circuit elements (FIG. 7, item 305; Page 6, [0078], i.e. a gate 305 formed on the gate insulating layer); and 
a lower wiring structure (FIG. 7, item CT1; Page 6, [0079], i.e. first contact plug CT1) suitable for electrically coupling (Page 2, [0025], i.e. "connected/coupled" refers to one component not only directly coupling another component but also indirectly coupling another component through an intermediate component) the peripheral circuit elements (FIG. 7, item 305; Page 6, [0078], i.e. a gate 305 formed on the gate insulating layer) and the dummy channel films (FIG. 7, item 337A; left side of figure 7).

Regarding claim 4. Son et al discloses all the limitations of the semiconductor memory device of claim 2 above.
It would have been obvious to form a plurality of Son’s memory strings to form a memory array as shown in FIG. 7 as modified below. As such Son et al further discloses further comprising vertical contacts (FIG. 7, left side item PG1; i.e. electrically connects 337A to the first contact plug CT1; multiple iterations of figure 7 disclose multiple vertical contacts) suitable for electrically coupling (Page 2, [0025], i.e. "connected/coupled" refers to one component not only directly coupling another component but also indirectly coupling another component through an intermediate component) the dummy channel films (FIG. 7, item 337A; multiple iterations of figure 7 disclose multiple dummy channel films) and the lower wiring structure (FIG. 7, item CT1; Page 6, [0079], i.e. first contact plug CT1).

Regarding claim 5. Son et al discloses all the limitations of the semiconductor memory device of claim 4 above.
Son et al further discloses further comprising a semiconductor pattern (FIG. 7, items PG1 (left and right side), CSL,  311) disposed between the peripheral circuit region (FIG. 7, items 303, 307; Page  6, [0083-0085], i.e. gate insulating layer 303, first interlayer insulation layer 307) and the cell region (FIG. 7, item ST; [0081], i.e. string) and having openings (FIG. 7, item 311) through which the vertical contacts (FIG. 7, left side item PG1; i.e. electrically connects 337A to the first contact plug CT1; multiple iterations of figure 7 disclose multiple vertical contacts) are passed.

Regarding claim 7. Son et al discloses all the limitations of the semiconductor memory device of claim 5 above.
Son et al further discloses wherein the semiconductor pattern (FIG. 7, items PG1 (left and right side), CSL,  311) comprises a common source region (FIG. 6, item CSL; Page [0074], i.e. a common source line CSL, and strings ST disposed between the bit line BL and the common source line CSL) electrically coupled (Page 2, [0025], i.e. "connected/coupled" refers to one component not only directly coupling another component but also indirectly coupling another component through an intermediate component) to the main channel films (FIG. 6, item MC3; Page 2, i.e. third memory cell).

Allowable Subject Matter
Regarding claim 16.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822